DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Relative to claim 13, the first and second loading ports that transfers an article to be transported to another one of the first and second loading openings is unclear.  Since the first and second loading ports and first and second loading openings are on different floors, how does is an article being transferred from an opening to another floor 

Relative to claim 20, the first discharge port that transfers to the transferor an article that has been transported by the discharge connection line; and
a second discharge port on which an article transferred from the first discharge port by the transferor is placed, and that sends the article to the discharge transport line, are not clearly described.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 13, it is unclear as to what Applicant means by: “a first loading port that transfers to the transferor an article to be transported to another of the first loading opening and the second loading opening; a second loading port on which an article transferred from the first loading port by the transferor is placed; and


Relative to claim 17, it is unclear as to what Applicant means by: “a first discharge port that transfers to the transferor an article that has been transported by the discharge connection line; and a second discharge port on which an article transferred from the first discharge port by the transferor is placed, and that sends the article to the discharge transport line”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 16, and 20-22 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida Masayoshi (JP 2010-013250 A).  Relative to claims X Yoshida discloses: a floor-to-floor transport system (100)(Fig. 1) that transports an article (2)(Fig. 1) between different floors (F1-F3)(Fig. 1) by using an upward path and a downward path in a vertical transporter (31)(Fig. 1) that revolves in one direction (Para. 0041), the floor-to-floor transport system comprising, on at least one floor:

a first loading opening (see any port, 11)(Fig. 1) through which the article (2) is loaded into the upward path in the vertical transporter (31)(Para. 0037);
a second loading opening (another port, 11)(Fig. 1) through which the article (2) is loaded into the downward path in the vertical transporter (31)(Para. 0037);
a transferor (3)(Fig. 1-2) that selectively transfers to the first loading opening (11) or the second loading opening (another port, 11) an article (2) transported by the loading transport line (Para. 0037); and
a controller (10)(Fig. 3) that controls the transferor (3) depending on a destination of the article (2)(Para. 0043; 0045).

Relative to claim 6, the disclosure of Yoshida includes: A floor-to-floor transport system (100)(Fig. 1) that transports an article between different floors (F1-F3) by using an upward path and a downward path in a vertical transporter (31) that revolves in one direction, the floor-to-floor transport system comprising, on at least one floor (F):  a discharge transport line (see Ref. 21, near top floor, Fig. 1, conveyors are designed to receive discharged articles from Ref. 31) that transports an article (2) that has been transported from another floor and been unloaded from the vertical transporter (31)(Fig. 1);
 a first unloading opening (any Ref. 11) through which an article (2) is unloaded from the downward path in the vertical transporter (31)(Fig. 1-2)(Para. 0037);

a transferor (3) that transfers to the discharge transport line (21)(Fig. 1-2) the article (2) unloaded through the first unloading opening (any port, 11) or the second unloading opening (another port, 11)(Para. 0036-0037); and a controller (10) that controls the transferor (3)(Para. 0043).

Relative to claims 20-21, the disclosure of Yoshida includes: a floor-to-floor transport system that transports an article (2) between different floors (F1-F3) by using an upward path and a downward path in a vertical transporter (31) that revolves in one direction, the floor-to-floor transport system comprising, on at least one floor (F):
a loading transport line (21) that transports to the vertical transporter (31) an article (2) to be transported to another floor (F)(Para. 0039);
a first loading opening (any port. 11) through which the article (2) is loaded into the upward path in the vertical transporter (31);
a second loading opening (another port, 11) through which the article (2) is loaded into the downward path in the vertical transporter (31);
a discharge transport line (also included with Ref. 21, such as on top floor)(Fig. 1) that transports an article (2) that has been transported from another floor (F) and been unloaded from the vertical transporter (31)(Para. 0039);
a first unloading opening (any port, 11) through which an article (2) is unloaded from the downward path in the vertical transporter (31)(Para. 0037);

a transferor (3) that selectively transfers to the first loading opening (11) or the second loading opening (another 11) an article (2) transported by the loading transport line (21)(Para. 0036) and transfers to the discharge transport line (21) an article (2) unloaded through the first unloading opening (11) or the second unloading opening (another port 11)(Para. 0036-0037); and a controller (10) that controls the transferor (3)(Para. 0043); 
wherein the transferor (3)(Fig. 1-2) is an overhead transport vehicle that moves along a rail (1) installed on a ceiling or adjacent to a ceiling (see Fig. 1) and includes a transferor (3) capable of transferring an article (Fig. 1)(Para. 0035). 

Relative to claim 22, the disclosure of Yoshida includes: A floor-to-floor transport method to transport an article between different floors by using an upward path and a downward path in a vertical transporter (31)(Fig. 1-2) that revolves in one direction, the floor-to-floor transport method comprising:
acquiring, on at least one floor (F), a transport destination of an article (2) that has been transported (Para. 0046-0047); and
determining, when transporting the article (2) to another floor (F), based on the acquired transport destination, whether to load the article (2) into a first loading opening (any port, 11) provided in the upward path in the vertical transporter (31), or load the article (2) into a second loading opening (another port, 11) provided in the downward .

Allowable Subject Matter
Claims 13-15, and 17-19 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: 
(claim 13) wherein the loading transport line includes: a loading main line connected to one of the first loading opening and the second loading opening;
a first loading port that transfers to the transferor an article to be transported to another of the first loading opening and the second loading opening;
a second loading port on which an article transferred from the first loading port by the transferor is placed; and
a loading connection line that transports to the other of the first loading opening and the second loading opening an article from the second loading port.
(claim 17)  wherein the discharge transport line includes:
a discharge main line connected to one of the first unloading opening and the second unloading opening; a discharge connection line that transports an article that has been unloaded through the first unloading opening or the second unloading opening; a first discharge port that transfers to the transferor an article that has been transported by the discharge connection line; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        


wherein the loading transport line (21) includes: a loading main line (see main portion of Ref. 21)(Fig. 1) connected to one of the first loading opening (see any port 11) and the second loading opening (another port 11)(Fig. 1); a first loading port (see interface between Ref. 3 and Ref. 21, where vehicle, 3, retrieves or delivers items to/from conveyor, 21)(Fig. 1-2) that transfers to the transferor (3) an article (2) to be transported to another of the first loading opening (any port, 11) and the second loading opening (another port, 11); a second loading port (see another interface between Ref. 3 and Ref. 21, where vehicle, 3, retrieves/delivers an article, 2, to/from the conveyor 21) on which an article (21) transferred from the first loading port (any port, 11) by the transferor (3) is placed; and a loading connection line that transports to the other of the first loading opening and the second loading opening an article from the second loading port.